
	

113 HR 2837 IH: To prohibit for a one-year period beginning September 30, 2013, the implementation, operation, and coordination of a Federal Data Services Hub or any similar database system for determining or verifying eligibility under the Patient Protection and Affordable Care Act.
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2837
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Meehan (for
			 himself, Mr. Lankford,
			 Mr. Rogers of Alabama,
			 Mr. Hastings of Washington,
			 Mr. Farenthold,
			 Mr. Kelly of Pennsylvania,
			 Mr. Griffin of Arkansas,
			 Mr. Gowdy,
			 Mrs. Ellmers,
			 Mr. Gibbs,
			 Mr. Bucshon,
			 Mr. Posey,
			 Mr. Murphy of Pennsylvania,
			 Mr. Jordan,
			 Mr. Daines,
			 Mr. Lance, and
			 Mr. McHenry) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit for a one-year period beginning September 30,
		  2013, the implementation, operation, and coordination of a Federal Data
		  Services Hub or any similar database system for determining or verifying
		  eligibility under the Patient Protection and Affordable Care
		  Act.
	
	
		1.Prohibiting implementation of
			 Federal Data Services Hub under Patient Protection and Affordable Care Act for
			 one-year period beginning September 30, 2013Notwithstanding any other provision of law,
			 the Secretary of Health and Human Services may not implement, operate, or
			 coordinate a Federal Data Services Hub or any similar database system for
			 purposes of determining or verifying eligibility under part B of part I of
			 subtitle E of title I of the Patient Protection and Affordable Care Act (Public
			 Law 111–148) during the one-year period beginning on September 30, 2013.
		
